Exhibit 10.23

 

   F.A.O. KALEYRA SPA       VIA TEODOSIO    65 20131 MILAN    MI    Branch of
CORPORATE DIVISION MILAN GAE AULENTI       Loan n. 8310212             MILAN
02/08/2019

Variable interest rate unsecured loan

In relation to the request, we confirm we are willing to grant you a loan
(hereinafter “Loan”) with a value of Euro 2,500,000.00 (Euro two million
five-hundred thousand only), at the terms and conditions set forth in this
contract (hereinafter the “Contract”) and the summary document (hereinafter the
“Summary Document”), which represents the title page and is an integral part of
the contract itself.

The Summary Document contains the economic conditions relating to the Contract.

 

SUMMARY DOCUMENT Annual Percentage Rate (APR)    4.04% Amount:    Euro
2,500,000.00 TERM:    36 Months INTEREST RATES    Annual nominal interest rate
   3.52500% Value of the Benchmark Index at the time of signing    0.37500%
Increase on benchmark index    3.90000 points Interest rate valid until   
30/11/2019

Interest rate and benchmark index: The interest rate is equal to the Euribor360
quotation (calculation act/360) - hereinafter and in the contract referred to as
“Euribor” - at 3 months, which is normally published in “Il Sole 24 Ore” and
other sources of financial information such as Reuters and Bloomberg. In terms
of the initial measure, this is taken as the value date of the signing date and
subsequently as the value date of thee first working day in each elapsed
quarter, increased by the agreed spread.

 

The interest rate will be calculated as the sum of the benchmark index as
calculated above and the agreed increase (spread).

If this calculation produces a negative result, the interest rate applied for
the period will be 0 (zero).

 

(*) Euribor is the acronym of the Euro Interbank Offered Rate and is a benchmark
index calculated daily - under the supervision of the Euribor Panel Steering
Committee - by EMMI - European Money Markets Institute (or another party that
will be appointed as a replacement of the latter). EMMI is based in Belgium and
is the administrator of the “Euribor” benchmark index.

 

For a better description of the Euribor or other information relating to said
index, you can consult the website of EMMI - European Money Markets Institute
(www.emmi-benchmarks.eu)

Late-payment interest:    2.00000 percent above the applicable rate EXPENSES FOR
CONTRACT EXECUTION    Underwriting:    Euro 20,000.00 EXPENSES FOR CONTRACT
ADMINISTRATION    Expenses for sending of notification of expiry/receipt of
instalment in a printed form, notice not required for loans with automatic
charging on account Expenses for producing and sending every interest
certification in a printed form       Euro 2.00    Euro 5.00 Expenses for
sending of periodic statement/Periodic summary document sent to borrowers and
guarantors in a printed form Reimbursement for a reminder for unpaid instalments
      Euro 0.60    Euro 5.00 Expenses for declaration on balance    Euro 20.00
Expenses for sending warning    Euro 15.00 Certification of payment /
declaration of interest paid    Euro 15.00 Fee for declaring existence of
credit/debt Fee for early repayment    Euro 120.00    2.00% (on the value of the
capital that was repaid early, also due in the event of termination)

 

UniCredit SpA - Company Headquarters and General Management Offices Piazza Gae
Aulenti, 3 - Tower A - 20154 Milan Registration with the Companies of Register
of Milan-Monza-Brianza-Lodi, Tax Code and VAT Number n. 00348170101 Share
Capital € 20,994,799,971.81 Bank registered with the Register of Banks and
Parent Company of the UniCredit Banking Group - Register of Banking Groups: cod.
02008.1 Member of the Interbank Fund for the Protection of Deposits and the
National Guarantee Fund Code ABI 02008.1 Where due, revenue stamps are paid
virtually . Internal Revenue Agency, Rome 1 Office - n. 143106/07 of 21.12.2007

 

Customer copy    Unsecured company loan Tf-Tv one-time disbursement - Ed.
06/2019 - Mod. BU0497/24 - Pag. 1 / 6



--------------------------------------------------------------------------------

No amount can be charged to the Customer for the preparation, production,
delivery, or other expenses, however these may be defined, relating to
communications covered by articles 118 (unilateral amendment of contractual
terms) of Legislative Decree. 385/1993 (Consolidated Bank Act) and as amended
Renegotiation fee    1% on the residual capital amount, minimum Euro 500.00
Where the Customer is a natural person or a micro-business and has exercised the
right of subrogation as set forth by the applicable legislation, the
renegotiation shall not be subject to any fees REPAYMENT SCHEDULE    Repayment
method    FIXED Instalment type    CONSTANT Frequency of the repayment
instalments    QUARTERLY Calendar for the calculation of interest    FINANCIAL
YEAR OTHER EXPENSES TO BE BORNE    When the Loan is signed the customer has to
bear costs relating to services provided by third parties

SECTION I

Art. 1.1 - PURPOSE OF THE CONTRACT - DECLARATIONS COMPANY/BORROWER

UniCredit S.p.A. (Hereinafter referred to as “Bank”) grants to KALEYRA SPA, with
registered offices Via VIA TEODOSIO    65, MILAN Tax Code/VAT Number 12716960153
(hereinafter referred to as “Borrower” or “the Company”) who accepts, a Loan
with a total value of Euro 2,500,000.00 (Euro two million five hundred thousand
only).

The Borrower undertakes to the use the loan for the purpose of costs connected
directly to the business combination between Kaleyra Spa and GIG Capital Inc.
and to this end presents to the Bank the full documentation of the investment
programme to be funded (hereinafter the “Funded Programme” or, for brevity the
“Programme”).

Considering that, based upon the prevailing legislation, a “micro-enterprise” is
an enterprise that employs less than ten people and has an annual turnover of a
total financial statement value not exceeding 2 (two) million Euro, the Borrower
declares that it is not a micro-enterprise.

The Borrower confirms the truthfulness and authenticity of the communications
and the documentation it presented to the Bank (which includes but is not
limited to Financial Statements, Deed of Incorporation, Resolution, etc) and
declares that following the presentation of the Loan request its economic,
financial, balance sheer and legal situation has not changed for the worse and
that the signing of this Contract and that the execution of the transactions
described therein have been duly authorised by the competent company bodies and
these authorisations are fully valid and binding.

Art. 1.2 - DISBURSEMENT

The loan sum, net of the ancillary charges as per the letter delivered to the
Borrower and in accordance with the latter’s instructions is credited on the
following current account IBAN IT68M02O080162200O030044777 made out to the
Borrower, who formally provides a payment receipt at the conclusion of this
Contract.

The Borrower also undertakes to provide, upon the signing of this document:

 

  •  

suitable proof of the investment or the purchase described in the Funded
Programme;

Art. 1.3 - REPAYMENT TERMS AND CONDITIONS

The Loan will last until 31/08/2022.

Starting from the present date and until 30/11/2019 the Borrower will pay to the
Bank interest only quarterly instalments in arrears, calculated at the interest
rate specified in the article below “INTEREST”.

The Borrower undertakes to repay this sum of Euro 2,500,000.00 (Euro two million
five-hundred thousand only) with quarterly instalments in arrears starting from
29/02/2020, to be paid without the need for express requests by the Bank, in
accordance with the repayment plan agreed between the parties, which is signed
by the parties and annexed under letter “A” to this Contract and forms and
integral and substantive part thereof. These quarterly instalments cover the
entire principal to gradually repay the entire loaned sum over the agreed period
of 33 months plus interest.

The Borrower is required to make the payment of all that is due based on this
Contract and the respective annexes at the counters of the Bank where the
relationship is based. The Bank is authorised to charge on the current account
IBAN n IT68M0200801622000030044777 of the Borrower, or another account
subsequently specified by the Borrower, the instalments by the established
deadlines and any other sum due for whatever reason in accordance with the
Contract.

Art. 1.4 - INTEREST

For both the interest-only and repayment period a variable rate interest charge
will be applied to the loan equal to the sum of the “Euribor” quotation (as
described in more detail in the Summary Document) at 3 months. In terms of the
initial measure, this is taken as the value date of the signing date and
subsequently as the value date of the first working day in each elapsed quarter,
increased by the agreed spread of 3.90000 points per year.

If this calculation produces a negative result, the interest rate applied for
the period will be 0 (zero).

In the event of the change of the formula and/or methodology (mathematical or
any other kind) used to measure the Euribor in accordance with the procedures in
place at the closing date of the contract, the Euribor will be used in
accordance with the prevailing formula and/or methodology, as defined in
accordance with the provisions of European Regulation 2016/1011 and as amended.

 

Customer copy    Unsecured company loan Tf-Tv one-time disbursement - Ed.
06/2019 - Mod. BU0497/24 - Pag. 2 / 6



--------------------------------------------------------------------------------

If there is no temporary recording the last known value of the Euribor will be
used, if there is no definitive recording of the Euribor the benchmark market
index will be used which, in accordance with the above-mentioned EU Regulation
2016/1011, will be identified to replace the Euribor.

The interest rate of the Loan is currently agreed to be 3.52500 % nominal per
annum, calculated as described above. This interest rate will be valid until
30/11/2019.

Please note that the value of the benchmark index, measures as described above
is equal to - 0.37500 %.

With every variation, as set forth above, without prejudice to the repayment of
the original capital, the interest payments will be increased or decreased and
therefore the individual instalments will vary.

The Annual Percentage Rate (APR) relating to this Loan is 4.04%.

Any interest between the present date and the end of the ongoing period will be
paid along with the first instalment. In the event of the late payment of any
sum due for whatever reason as a result of the Loan even in the event of the
acceleration of the loan or a termination of the Contract, late payment interest
shall accrue ipso jure in favour of the Bank from the expiry date at the
prevailing contractual rate increased by 2.00000 percentage points per year. No
periodic capitalisation shall apply to this latter interest.

Where the Lender has used the services of a credit intermediary pursuant to art.
125-Novies paragraph 2 Banking Consolidation Act (T.U.B.), the above APR -
pursuant to paragraph 3 of the same article 125 novies - reflects the fee agreed
with the intermediary.

Art. 1.5 - FEES AND EXPENSES - RIGHT OF AMENDEMENT

Pursuant to title VI chapter I of the T.U.B., the fees and expenses set forth in
the “Summary Document” shall apply to the Loan.

The Borrower shall bear the expenses relating to this Contract. The Borrower
specifically approves that for a just cause the Bank may amend the rules
governing this Loan and the applicable economic conditions, with the exceptions
of clauses concerning interest rates, and shall notify the Borrower with a
minimum advance warning of two months. The communication must include any
highlighted manner the wording: “Proposal for the unilateral amendment of the
contract”, will be validly made in a written form to the address specified by
the Borrower. Alternatively, and with the consent of the Borrower, the
communication can be made using another durable medium.

The amendment shall be deemed approved when the Borrower fails to withdraw from
the Contract by the applicable date. The withdrawal is not subject to expenses
and, during the final settlement, the Borrower shall have the right to apply the
conditions previously in effect.

The variations for which the procedures specified in the paragraph above have
not been followed shall not be effective, if these are unfavourable to the
Borrower.

The above paragraphs contain that which is currently set forth by art. 118 of
legislative decree 385/1993; in the event of the variation of this regulation,
the provisions in force at the time in which the Bank intends to introduce an
amendment shall apply.

Art. 1.6 - EARLY REPAYMENT

The Borrower, and its successors or assigns, have the right to make a total or
partial early repayment of the Loan, including principal and interest, on
condition that:

a) that any overdue payments have been made, including late payment interest,
any documented legal expenses, including judicial expenses, borne by the Bank in
relation to debt recovery assignments and any other sum owed to the Bank;

b) a commission is paid equal to 2.00% of the capital that was repaid early.

For example:

Principal repaid early Euro 1000 (one thousand) and commission of 2.00%:

1000.00 x 2.00

-------------------- = 20.00

    100

Any partial repayment shall serve to proportionally decrease the amount of
principal repayments, whereas the total number of instalments as originally
negotiated shall remain the same.

Art. 1.7 - ADDRESS FOR SERVICE

For all legal effects the Bank’s address for service shall be the offices of its
Branch in SEGRATE I MAGGIO

The Borrower and any guarantors specify as their address for service VIA
TEODOSIO    65 MILAN or, if they cannot be reached here, the City Hall in Milan;
the Bank may also serve enforcement documents to said address for service, or
the real address of the Borrower (and any guarantors).

SECTION II GENERAL CONDITIONS AND COMMITMENTS

Art. 2.1 - TRUTHFULNESS AND AUTHENTICITY OF DECLARATIONS

The Borrower confirms the truthfulness and authenticity of the communications it
has made and the documentation submitted to the Bank and states that following
the presentation of the Loan request its economic, financial and balance sheet
situation has not changed for the worse.

Art. 2.2 - AMENDMENTS TO THE REPAYMENT PLAN

At its discretion the Bank may allow amendments to the repayment plan and/or
agree the amendment of other causes and contractual conditions.

Art. 2.3 - JOINT LIABILITY AND INDIVISIBILITY OF OBLIGATIONS

All the obligations stipulated for the Borrower in the Loan Contract and in the
respective annexes are taken on jointly and severally in an indivisible manner
including on behalf of any successors or assigns.

 

Customer copy    Unsecured company loan Tf-Tv one-time disbursement - Ed.
06/2019 - Mod. BU0497/24 - Pag. 3 / 6



--------------------------------------------------------------------------------

Art. 2.4 - ALLOCATION OF PAYMENTS

The Bank may allocate any of the sums paid to it by the Borrower, or paid on the
latter’s behalf, with preference, to the payment of expenses of any nature,
including one-off judicial expenses, and the repayment of insurance premiums and
anything else paid by the Bank on behalf of the Borrower, then for late payment
interest and arrears and finally for the payment of interest charges and
principal, unless it decides to adopt a different order of allocation. In the
event of a payment date relating to an instalment or another sum due as a result
of the Loan not corresponding to a working day for banks. The respective
settlement must be made on the last working day prior to this with a value date
which must not exceed the expiry date.

Art. 2.5 - PAYMENTS MADE BY THIRD PARTIES

The Bank will have the right to refuse payments made by third parties in its own
name. Regardless of any agreement between the Borrower and third parties and
without prejudice to that which is set forth above in terms of the release of
debtors, the payment of the instalment will be due for the entire value of each
instalment, from the party the Loan is made out to at the time the payment
notification or at the time of the instalment is charged. In particular, in the
event of the novation/taking over of the Loan for whatever reason, the Bank
shall not consider binding any agreements involving the apportionment between
the original debtor and third parties of some or all the components of an
instalment; therefore the interests accruing from the first day of the period of
an instalment within which the borrower name is updated following the assumption
of the Loan, the party taking over the Loan shall be borne by the latter along
with the share of principal and any ancillary charges.

Art. 2.6 - ASSIGNMENT

The Borrower is prohibited from assigning the Loan without the express
authorisation of the Bank.

The Bank may at any time freely assign all or some of its credits deriving from
the loan, for example within the scope of that which is set forth by law 130 of
30 April 1999 (“ Provisions on the securitisation of Credits”) or in accordance
with the provisions of articles 1260 (“ assignments of credits”) and following,
or use the credits deriving from the Loan as “non-negotiable assets“to be used
as a guarantee in favour of the European Central Bank and/or the Bank of Italy
for refinancing transactions issued by the latter in the context of the “Abaco”
procedure (collateralised banking assets), as governed by the prevailing
regulations pertaining to “Monetary policy instruments for the euro system”.

Art. 2.7 - OBLIGATIONS OF THE BORROWER

The Borrower is obliged to:

 

a)

promptly make - and duly provide proof of this at the request of the Bank -
payment of any tax, duty, contribution; pay to the Bank, at the time of the
issuing of the loan amount, where applicable, the substitute tax as per Prime
Minister’s decree 29 September 1973 n. 601 and as amended and to refund, in any
case, to the Bank, any taxes, duties and expenses sustained or paid on its
behalf, including sums which the Bank itself has paid or has to pay for
consultancy and assistance, in both out-of-court and court proceedings, and
shall see to the full payment of all additional expenses - duly providing proof
of this to the Bank following a request by the latter - which shall include but
not be limited to any legal and due diligence expenses linked to the conclusion
of the Loan Contract;

 

b)

communicate to the Bank, without delay, the emergence of any disputes, which may
compromise its capacity to comply with the obligations undertaken with this
Contract, or the occurrence of any event which may have a negative impact on the
legal, balance-sheet, financial or economic situation or the integrity and
effectiveness of its guarantees, and confirms that at the present date no such
dispute is pending and no such event has occurred;

 

c)

to report in advance to the Bank any change of the legal or corporate structure
(e.g. form, share capital, directors, statutory auditors and partners as well as
mergers, including by incorporation, demergers, transfers), or the
administrative, balance-sheet and financial structure (e.g. issuing of bonds),
and the economic and technical situation emerging from data, elements and
documents provided at the time the Loan was requested, as well as facts which
may nevertheless amend the current structure and organisation of the Borrower;

 

d)

deliver to the Bank, within 30 (thirty) days of the approval by the shareholders
meeting and in any case no later than 210 (two hundred and ten) days from the
closing of the financial year the annual financial statement and the
consolidated group financial statement (where applicable), along with the
minutes showing approval by the shareholders meeting, the additional note,
report by the board of statutory auditors (if this exists), report on operations
and certification from the auditing firm (where applicable) or a copy of tax
returns within 30 (thirty) days of these being deposited;

 

e)

to inform the bank in advance of its intention to request other medium to
long-term loans from credit institutions or private individuals and, in any
case, not grant to third parties, following the date of this Contract,
encumbrances on its assets, in return for any other loans, without the prior
written authorisation of the Bank;

 

f)

use the proceeds of the Loan exclusively for the purpose declared in this
document, in compliance with legal and regulatory provisions in force and in any
case not for the purpose of putting in place transactions relating to the Bank’s
shares and/or financial instruments (and/or those of other companies in the
group which the Bank belongs to) which would result or may result in a breach of
article 2358 of the Italian civil code (or any other regulation that may be from
time to time applicable with regard to prohibitions relating to financial
assistance) by the Bank itself;

 

g)

to allow any type of technical/administrative or control assessment and provide
all documents (financial statements, minutes from shareholder meetings, etc) and
any information requested by the Bank.

Art. 2.8 - ACCELERATION - TERMINATION OF THE CONTRACT

The Bank will have the right to apply the acceleration clause in the event of
the circumstances in art. 1186 cc and terminate the contract pursuant to art.
1456 cc if:

 

a)

the Borrow used, including only in part, the Loan for purposes other than that
for which it was granted;

 

b)

even one of the requirements and commitments set forth in the following article
are not respected “PURPOSE OF THE CONTRACT - DECLARATIONS FROM COMPANY/BORROWER”
and by the article “DISBURSEMENT” in this Contract;

 

c)

the Borrower and any successors or assigns not fully and promptly paid even one
repayment instalment of the Loan and anything else due to the Bank on the basis
of the law (e.g. principal, interest, fees, expenses, including legal expenses,
taxes, duties,etc);

 

d)

preventive or enforcement deeds were promoted against the Borrower or the latter
became insolvent, or any event occurred (e.g. default notices, opening of
insolvency procedures, any change of the legal or corporate composition - form
and share capital, directors, statutory auditors and partners, as well as
managers, including by incorporation, the mergers, transfers - administrative,
balance-sheet changes and changes to the economic and financial situation, etc)
which in the opinion of the Bank may compromise in some way its capacity to meet
the obligations towards the bank or which have a negative impact on the legal,
balance-sheet, financial or economic situation of the Borrower, or the integrity
and effectiveness of the guarantees;

 

Customer copy    Unsecured company loan Tf-Tv one-time disbursement - Ed.
06/2019 - Mod. BU0497/24 - Pag. 4 / 6



--------------------------------------------------------------------------------

e)

there is a non-payment by the Borrower or other companies in its group of a
financial debt, or that is a cause for the application of the acceleration
clause against the Borrower or other companies in its group with regard to
third-party lenders, or a third party lender asked for the early repayment of
any financial debt, or finally, if one of the guarantees that is issued by any
of the companies of the group is enforced, if, and the opinion of the bank, the
breaches described above may compromise the ability of the Borrower to repay the
Loan or the value of the guarantees;

 

f)

the compensation with regard to any sums paid on behalf of the Borrower was
prevented by legal provisions;

 

g)

any real or personal guarantees required for the Loan to be granted are not
perfected within 30 days of the present date.

 

h)

the Borrower has not complied with the obligations in the article “OBLIGATIONS
FOR THE BORROWER” in this Contract;

 

i)

facts were to emerge or defects were to be discovered in the documents which,
had they been known or taken place earlier, would have prevented, at the sole
discretion of the Bank, the granting of the Loan or, in any case, the situation,
details and accounts shown or declared by the Borrower to the Bank, both during
the phase when the Loan was being granted and afterwards, turn out not to be
truthful;

 

j)

if the guarantees provided in relation to the Loan expire or reduce
significantly in value and these are not promptly replaced and/or supplemented
in a manner that is satisfactory to the Bank.

The Bank will inform the Borrower of the application of the acceleration clause
or the termination of the contract by registered letter, email, fax, certified
email or other means of communication.

In such cases, the Bank will have the right to demand the immediate repayment of
all its credit and to act without the need for any prior formalities in the
manners and with the procedures it deems most appropriate.

In any case, the guarantees provided contractually and those provided
subsequently shall remain valid.

Art. 2.9 - EXTRANEOUSNESS TO RELATIONS BETWEEN THE BORROWER AND THIRD PARTIES

Unless expressly stated otherwise, the Bank shall always be deemed extraneous to
relations between the Borrower and third parties, without prejudice to that
which is set forth by binding legal regulations, therefore third parties may not
advance any rights or claim towards the Bank. In particular, any agreement for
the assumption of responsibilities between the parties and the Borrower shall
not release the latter from its obligations if there is no express written
declaration by the Bank authorising such release.

Art. 2.10 - RELEVANCE OF THE BANK’S REGISTRATIONS

For the purpose of the exact calculation of the credit the accounts and
registers of the Bank shall prevail, except in the event of clear errors.

Art. 2.11 - COMPLAINTS - OUT-OF-COURT SETTLEMENT OF DISPUTES

In the event of a dispute between the Borrower and the Bank in relation to the
interpretation and application of this Contract, the Borrower may present a
complaint to the Bank, including by registered letter with return receipt or
electronically to the Complaints Office at the address provided in the
Information Sheets - which are available in the Bank’s premises which are open
to the public and on the Bank’s website - and is also published on the website
itself. The Bank must respond to complaints within 30 days of receiving them. If
the Borrower is not satisfied with the response has not received a response
within 30 days, it may contact the Financial Banking Arbitrator (ABF). To find
out how to contact the latter as well as the latter’s jurisdiction you may visit
the websitewww.arbitrobancariofinanziario.it, ask in branches of the Bank of
Italy or ask the Bank. A decision by the financial banking arbitrator will not
compromise the Borrower’s right to appeal to the ordinary judicial authorities,
without prejudice to that which are specified in the following paragraph.

Before appealing to the judicial authority, the Bank and/or the Borrower must
first attempt the mediation procedure, pursuant to art. 5 paragraph 1 bis
Legislative Decree 4 March 2010 n. 28;

 

  •  

the Banking Conciliation Entity set up by the Financial Banking Conciliator-
Association for the resolution of banking, financial and corporate disputes- ADR
(www.conciliatorebancario.it , where the respective Regulation is also
available),or

 

  •  

one of the other mediation bodies, specialised in banking and financial matters,
registered in the specific register in the Ministry of Justice, or

 

  •  

to the Financial Banking Arbitrator.

In the event of a variation of the above regulation the provisions prevailing at
such time shall apply.

The above provisions also apply for disputes which may arise between the Bank
and any of the Borrower’s guarantors.

Art. 2.12 - GOVERNING LAW AND JURISDICTION

This Contract is governed by Italian law.

Any dispute that may arise between the Borrower and the Bank during as a result
of this relationship, the court where the Bank has its registered offices shall
have exclusive jurisdiction for actions presented by the Borrower. This is
currently: Milan, but any of the following courts are also acceptable: Turin for
disputes relating to relationships in branches situated in Piedmont, Liguria or
Valle d’Aosta; Milan for disputes relating to relationships held in branches
situated in Lombardy; Verona for disputes relating to relations held in branches
situated in Veneto, Trentino Alto Adige or Friuli Venezia Giulia; Bologna for
disputes relating to relations held in branches situated in Emilia Romagna,
Tuscany, Marche or Umbria; Rome for disputes relating to relations held in
branches situated in Lazio, Abruzzo, Molise, Campania, Puglia or Basilicata;
Palermo p for disputes relating to relations held in branches situated in
Calabria, Sicily or Sardinia. The Bank will have the right to act against the
Borrower, at its choice, aside from in the court where the Bank has its
registered offices, currently: Milan, also in one of the following courts as set
forth by the law, as well as one of the following other courts: Turin, Milan,
Verona, Treviso, Trento, Bologna, Ravenna, Florence, Perugia, Pescara, Rome,
Naples, Catania, Palermo, Cagliari. If the Borrower is a natural person the
court in the area where the Borrower has its place of residence or has chosen
its address for service shall have jurisdiction.

Art. 2.13 - TAX CHARGES

All charges even if these stem from taxes, or duties of any nature, whether
these are direct and indirect, relating or resulting to this loan shall be borne
exclusively by the borrower.

 

Customer copy    Unsecured company loan Tf-Tv one-time disbursement - Ed.
06/2019 - Mod. BU0497/24 - Pag. 5 / 6



--------------------------------------------------------------------------------

This banking contract, along with the respective deeds of amendment and
execution, is not subject to registration requirements, unless it is used,
pursuant to the note to article 1 Tariff part II, annexed to Presidential Decree
131/1986. In the event of use, since these involve deeds relating to
transactions covered by VAT - even if the contract is exempt, pursuant to art.
10, first paragraph, n. 1, of presidential decree 633/1972 - these are subject
to fix registration tax, pursuant to articles 5 and 40 of Presidential decree
131/1986. Revenue stamps on the contract, on the respective amendments, on
extracts of the account of the Loan report and all the connected guarantees are
not due since the transaction is governed within the current account held by the
Borrower with Unicredit, and the replacement effect of the revenue stamp
therefore applies as this is paid in the current account extracts, as per
article 13, paragraph 2-bis, Note 3-ter, tariff, part I, annex A to presidential
decree 26.10/1972/642

Please confirm you agree with the above by accepting the terms and conditions in
this document and expressly approving the following clauses.

 

  With best regards,   MILAN 02/08/2019   UniCredit S.p.A.     Corporate
Division Branch MILAN GAE AULENTI     /s/ UniCredit S.p.A.     (Bank signature)
     

Signed for acceptance

With best regards,

MILAN 02/08/2019

 

   (Customer signature)   

After reading the above, we hereby declare that we fully accept the conditions
of the Contract and to specifically approve, including pursuant to art. 1341
second paragraph of the Italian civil code those in articles: - “Interest -
(Late payment interest rate)”; - “Fees and expenses - Right of amendment” -
“Joint liability and indivisibility of obligations” - “Allocation of payments”
“Payments made by third parties” - “Assignment” - “Obligations for the Borrower”
- “Acceleration- Termination of the contract” - “Address for service” -
“Governing law - Jurisdiction”.

MILAN 02/08/2019

 

   (Customer signature)   

We hereby declare that a copy of this Contract, which is signed by you and
includes the Summary Document, comprising a total of 6 pages, with consecutive
numbering at the foot of the page and drafted on three separate sheets, is
delivered by you to us, along with the annexes referred to in the Contract
itself.

MILAN 02/08/2019

 

   (Customer signature)   

 

Customer copy    Unsecured company loan Tf-Tv one-time disbursement - Ed.
06/2019 - Mod. BU0497/24 - Pag. 6 / 6